         Case 4:19-cv-12383-TSH Document 25 Filed 04/21/20 Page 1 of 3



                           UNITED STATES DISTRICT COURT
                            DISTRICT OF MASSACHUSETTS

____________________________________
                                    )
N.E. BRIDGE CONTRACTORS. INC., )
            Plaintiff,              )
                                    )
                    v.              )
                                    )
CATERPILLAR, INC. AND               ) Civil Action No. 19-12383-TSH
SOUTHWORTH-MILTON, INC.             )
D/B/A MILTON CAT,                   )
            Defendant.              )
___________________________________ )


  MEMORANDUM AND ORDER REMANDING FOR LACK OF SUBJECT MATTER
                        JURISDICTION
                         April 14, 2020

Hillman, D.J.

                                          Background

       N.E. Bridge Contractors, Inc. (“Plaintiff” or “NEB”) claims it suffered injuries from a

series of costly repairs needed on a replacement engine for its 2008 Western Star Truck. On

September 30, 2019, Plaintiff filed a civil action in Worcester Superior Court (Docket No. 19 –

1417A) against Caterpillar, Inc. (“CAT”) for breach of contract (Count I), negligence (Count II),

products liability (Count III), breach of implied warranty of merchantability (Count IV), and

violation of M.G.L. c. 93A (Count V). The complaint included claims against Milton Caterpillar

as an allegedly culpable wholly-owned subsidiary of CAT doing business in Massachusetts.

       On November 11, 2019, CAT removed the action to this Court because of the complete

diversity of citizenship between the parties. On November 21, Plaintiff amended its complaint to

include as a defendant Southworth-Milton, Inc., d/b/a Milton CAT (“Milton CAT”). (Docket No.

9). This amended complaint clarified Milton CAT’s identity as an independent corporate entity
          Case 4:19-cv-12383-TSH Document 25 Filed 04/21/20 Page 2 of 3



with a primary place of business in Massachusetts, rather than a wholly-owned subsidiary of

CAT.

       On November 27, CAT filed a motion to dismiss for failure to state a claim pursuant to

Fed. R. Civ. P. 12(b)(6). In its Brief in Opposition to Caterpillar’s Motion to Dismiss, Plaintiff

raised the concern that this Court no longer has subject matter jurisdiction over this case because

the Amended Complaint’s addition of Milton CAT as a named party destroyed diversity of

citizenship. CAT, in its reply brief, agreed that the Amended Complaint destroyed diversity.

                                        Standard of Review

       Civil defendants “may remove to the appropriate federal district court ‘any civil action

brought in a State court of which the district courts of the United States have original

jurisdiction.’” City of Chicago v. Int’l Coalition of Surgeons, 522 U.S. 156, 163 (1997) (quoting

28 U.S.C. § 1441(a)). Where, as is the case here, original jurisdiction was based on diversity of

citizenship, district courts maintain jurisdiction when neither plaintiff nor any defendant are

citizens of the same jurisdiction and the amount in controversy exceeds $75,000. 28 U.S.C. §

1332(a). The removing defendant has the burden to establish federal jurisdiction. Youtsey v.

Avibank Mtg., 734 F. Supp. 2d 230, 233 (D. Mass. 2010) (citing Amoche v. Guar. Trust Life Ins.

Co., 556 F.3d 41, 48 (1st Cir. 2009)). Removal jurisdiction is strictly construed, and “[i]f at any

time before final judgment, it appears that the district court lacks subject matter jurisdiction, the

case shall be remanded.” 28 U.S.C. § 1447(c); see Danca v. Private Health Care Sys., Inc., 185

F.3d 1, 4 (1st Cir. 1999). All doubt as to federal court jurisdiction “should be construed in favor

of remand because the court has a responsibility to police the border of federal jurisdiction.”

Huston v. FLS Language Centres, 18 F. Supp. 3d 17, 21 (D. Mass. 2014).




                                                  2
          Case 4:19-cv-12383-TSH Document 25 Filed 04/21/20 Page 3 of 3



                                            Discussion

       Both NEB and CAT agree that diversity of citizenship was destroyed by inclusion of

Milton CAT as a named defendant. Milton CAT’s primary place of business in Massachusetts

gives it citizenship in the state under 28 U.S.C. § 1332(c)(1). Since plaintiff is a Massachusetts

company, the parties are non-diverse. Consequently, this Court lacks the requisite subject matter

jurisdiction to rule on the motion to dismiss.

                                            Conclusion

       Because this Court lacks diversity jurisdiction under 28 U.S.C. § 1332, this Court

REMANDS this case to the Worcester County Superior Court for all further proceedings.



SO ORDERED.

                                                                     /s/ Timothy S. Hillman_____
                                                                     TIMOTHY S. HILLMAN
                                                                     DISTRICT JUDGE




                                                 3
